Title: From George Washington to Thomas Jefferson, 11 October 1793
From: Washington, George
To: Jefferson, Thomas


          
            Dear Sir,
            Mount Vernon October 11th 1793.
          
          Your dispatch of the 3d with it’s several enclosures reached Alexandria on Wednesday
            evening, and got to my hands yesterday morning.
          This afternoon I shall send to the post office the Letters for mister Bankson, with my
            signature to the Exequatur for mister Dannery, & Letters patent revoking that of
            mister Duplane. Your letter to the latter, two to the French minister, one to his
            Secretary mr Bournonville & another to mr Morris being approved are also
              forwarded.
          To a Letter written to you a few days ago, I refer for the time & place mentioned
            for the meeting of the Heads of Departments, & hope it will be convenient for you to
              attend. If I do not take a circuitous rout by
            Frederick-town in Maryland &c. I shall not leave this before the 28th—and in that
            case should be glad of your company, if it is not inconvenient for you to call. Since
            writing that letter, however, I have received the enclosed from the Attorney General
            which may make a change of place necessary; but I shall wait
            further advices before this is resolved on. I have also
            received a letter from the late Speaker, Trumbull; and
            as I understand sentiments similar to his are entertained by others—query, what had I
            best do? You were of opinion when here, that neither the Constitution nor Laws gave
            power to the President to convene Congress at any other place than where the Seat of
            Government is fixed by their own act. Twelve days since I wrote to the Attorney General
            for an official opinion on this head, but have received no answer. If the importance & urgency of the case, arising from a
            supposition that the fever in Philadelphia should not abate, would justify calling
            together the Legislature at any other place—where ought it to be? This, if German town
            is affected, with the malady, involves the Executive in a serious & delicate
            decision. Wilmington & Trenton are equidistant, in opposite directions, from
            Philada—both on the great thoroughfare, equally dangerous on account of the infection
            being communicated to them, & would, I presume, be equally obnoxious to one or the
            other set of members; according to their situations. Annapolis has conveniences—but it
            might be thought I had interested & local views in naming this place. What sort of a
            town then is Reading, & how would ⟨it⟩ answer? Neither Northern
            nor Southern members would have cause to complain of it’s situation. Lancaster would
            favor the Southern ones most.
          You will readily perceive, if any change is to take place, not a moment is to be lost
            in the notification—whether by a simple statement of facts (among which, I presume, the
            House intended for them in Philada will be unfit for their reception )—and an intimation that I shall be at a certain place days
            before the first of December, to meet them in their legislative capacity, or to advise
            with them on measures proper to be taken in the present exigency. If something of this
            sort should strike you favorably, draw (& if necessary sign) a proper Instrument to
            avoid delay, leaving the name of the place blank, but giving your opinion thereon.
            German town would certainly have been the best place for them to have met in the first
            instance, there to have taken ulterior resolutions without involving the Executive.
          I have no objection to the Director of the Mint, with your concurrence, chusing an
            Engraver in place of mister Wright.
          No report has been made to me relative to the Tonnage of the French Ships from St
            Domingo.
          Major Lenox, I perceive by the papers, is marshall for the District of
              Pennsylvania.
          Limits of Jurisdiction and protection must lie over till we meet, when I request you
            will remind me of it. I am Your Affecte Servant
          
            Go: Washington
          
        